Exhibit 10.1

PIXAR

Performance Share Agreement

(also referred to as restricted stock units – time-based vesting)

Grant #

Pixar (the “Company”) hereby grants you, Ed Catmull (the “Employee”), an award
of Performance Shares (also referred to as restricted stock units – time-based
vesting) under the Company’s 2004 Equity Incentive Plan (the “Plan”). The date
of this Agreement is April 3, 2006 (the “Grant Date”). Subject to the provisions
of Appendix A (attached hereto) and of the Plan, the principal features of this
award are as follows:

 

Number of Performance Shares:   400,000 Vesting of Performance Shares:   The
Performance Shares will vest in accordance with the following schedule: 50% of
the Performance Shares will vest on the second anniversary of the Grant Date and
50% of the Performance Shares will vest on the fourth anniversary of the Grant
Date, subject to your continued employment with the Company or its Affiliates
through each applicable vesting date.

IMPORTANT:

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and forfeiture of
the Performance Shares is contained in paragraphs 3 through 7 of Appendix A.
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT.

 

PIXAR       EMPLOYEE

 

     

 

Simon T. Bax       Ed Catmull Executive Vice President and Chief       Financial
Officer       Date:                     , 2006       Date:                     ,
2006

 

-1-



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF PERFORMANCE SHARES

(also referred to as restricted stock units – time-based vesting)

Grant #

1. Grant. The Company hereby grants to the Employee under the Plan 400,000
Performance Shares (also referred to as restricted stock units – time-based
vesting), subject to all of the terms and conditions in this Agreement and the
Plan. When the Performance Shares are paid to the Employee, par value (if any)
will be deemed paid by the Employee for each Performance Share by past services
rendered by the Employee, and will be subject to the appropriate tax
withholdings.

2. Company’s Obligation to Pay. Each Performance Share has a value equal to the
Fair Market Value of a Share on the Grant Date. Unless and until the Performance
Shares have vested in the manner set forth in paragraphs 3, 4 or 5, the Employee
will have no right to payment of such Performance Shares. Prior to actual
payment of any vested Performance Shares, such Performance Shares will represent
an unsecured obligation of the Company, payable (if at all) only from the
general assets of the Company. Payment of any vested Performance Shares shall be
made in whole Shares only.

3. Vesting Schedule/Period of Restriction. Except as otherwise provided in
paragraphs 4 and 5 of this Agreement, the Performance Shares awarded by this
Agreement shall vest in accordance with the vesting schedule set forth on the
first page of this Agreement, subject to the Employee’s continuing to be a
Service Provider on the relevant vesting date.

4. Modifications to Vesting Schedule.

(a) Death or Disability of Employee. In the event of the Employee’s death or
disability (within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”)), the Employee shall immediately vest on the date
of the Employee’s death or disability as to the number of Performance Shares
determined by (i) multiplying the Performance Shares subject to this Performance
Share award by the percentage determined by dividing the number of days that
have elapsed from the Grant Date to the date of the Employee’s death or
disability by 1460 and (ii) subtracting the number of vested Performance Shares.

(b) Change in Control. In the event of a Change in Control, this award shall be
subject to the definitive agreement governing such Change in Control. Such
agreement, without the Employee’s consent and notwithstanding any provision to
the contrary in this Agreement or the Plan, must provide for one of the
following: (a) the assumption of this award by the surviving corporation or its
parent; (b) the substitution by the surviving corporation or its parent of
awards with substantially the same terms as this award; or (c) the acceleration
of vesting of this award and cancellation of this award after payment to the
Employee in Shares of an amount equal to the Performance Shares subject to this
award at the time of the Change in Control. In the event the definitive
agreement does not provide for one of the foregoing alternatives with respect to
the treatment of this award, this award shall have the treatment specified in
clause (c) of the preceding

 

-2-



--------------------------------------------------------------------------------

sentence. The Committee may, in its sole discretion, accelerate the vesting of
this award in connection with any of the foregoing alternatives. For purposes of
this Agreement and except as otherwise provided herein, “Change in Control”
means the occurrence of any of the following events: (a) any “person” (as such
term is used in Sections 13(d) and 14(d) of the 1934 Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the 1934 Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; (b) the consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets; (c) a change in the
composition of the Board occurring within a two-year period, as a result of
which fewer than a majority of the directors are Incumbent Directors; or (d) the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation. “Incumbent Directors” means directors who either
(A) are Directors as of the effective date of the Plan, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Directors at the time of such election or nomination (but will
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company). Notwithstanding the foregoing, a Change in Control shall not occur in
connection with the transaction contemplated by the Agreement and Plan of
Merger, dated January 24, 2006, by and between the Company, The Walt Disney
Company and Lux Acquisition Corp.

5. Administrator Discretion. The Committee, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
Performance Shares at any time, subject to the terms of the Plan. If so
accelerated, such Performance Shares will be considered as having vested as of
the date specified by the Committee. If the Committee, in its discretion,
accelerates the vesting of the balance, or some lesser portion of the balance,
of the Performance Shares, the payment of such accelerated Performance Shares
nevertheless shall be made at the same time or times as if such Performance
Shares had vested in accordance with the vesting schedule set forth on the first
page of this Agreement (whether or not the Employee remains employed by the
Company or an Affiliate as of such date).

6. Payment after Vesting. Any Performance Shares that vest in accordance with
paragraphs 3 or 4 will be paid to the Employee (or in the event of the
Employee’s death, to his or her estate) in Shares within thirty (30) days
following the date of vesting, subject to paragraph 9. Any Performance Shares
that vest in accordance with paragraph 5 will be paid to the Employee (or in the
event of the Employee’s death, to his or her estate) in accordance with the
provisions of such paragraph, subject to paragraph 9. For each Performance Share
that vests, the Employee will receive one Share.

7. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Performance Shares that have not vested pursuant to paragraphs 3
through 5 at the time of the Employee’s Termination of Service for any or no
reason will be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company. The Employee shall not be entitled to a
refund of the price paid (if any) for the Performance Shares forfeited to the
Company pursuant to this paragraph 7.

 

-3-



--------------------------------------------------------------------------------

8. Death of Employee. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

9. Withholding of Taxes. When the Shares are issued as payment for vested
Performance Shares, the Company will withhold a portion of the vested
Performance Shares that have an aggregate Fair Market Value no more than that
required to pay the minimum federal, state and local income, employment and any
other applicable taxes required to be withheld by the Company, unless the
Company, in its sole discretion, either requires or otherwise permits the
Employee to make alternative arrangements satisfactory to the Company for such
minimum withholdings in advance of the arising of any withholding obligations.
The number of Shares withheld pursuant to the prior sentence will be rounded up
to the nearest whole Share, with no refund for any value of the Shares withheld
in excess of the tax obligation as a result of such rounding. Notwithstanding
any contrary provision of this Agreement, no Shares will be issued unless and
until satisfactory arrangements (as determined by the Company) have been made by
the Employee with respect to the payment of any income and other taxes which the
Company determines must be withheld or collected with respect to such Shares. In
addition and to the maximum extent permitted by law, the Company (or the
employing Subsidiary) has the right to retain without notice from salary or
other amounts payable to the Employee, cash having a sufficient value to satisfy
any tax withholding obligations that the Company determines cannot be satisfied
through the withholding of otherwise deliverable Shares. All income and other
taxes related to the Performance Shares award and any Shares delivered in
payment thereof are the sole responsibility of the Employee. By accepting this
award, the Employee expressly consents to the withholding of Shares and to any
additional cash withholding as provided for in this paragraph 9.

10. Rights as Stockholder; Dividend Equivalent.

(a) Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
the Employee will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

(b) Dividend Equivalent. Any dividend paid in cash on shares of the common stock
of the Company will be credited to the Employee as additional Performance Shares
as if the Performance Shares previously held by the Employee were outstanding
shares of common stock of the Company, as follows: Such credit shall be made in
whole and/or fractional Performance Shares and shall be, based on the Fair
Market Value (as defined in the Plan) of the shares of common stock

 

-4-



--------------------------------------------------------------------------------

of the Company on the date of payment of any such dividend. All such additional
Performance Shares shall be subject to the same vesting requirements applicable
to the previously held Performance Shares in respect of which they were credited
and shall be awarded in accordance with Sections 3, 4 and 5 hereof.

11. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Affiliate employing the Employee, as the case may be, and
the Company, or the Affiliate employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Secretary, at
1200 Park Avenue, Emeryville, California 94608, or at such other address as the
Company may hereafter designate in writing.

13. Grant is Not Transferable. Except to the limited extent provided in this
Agreement, this grant of Performance Shares and the rights and privileges
conferred hereby will not be sold, pledged, assigned, hypothecated, transferred
or disposed of any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process, until you
have been issued the Shares. Upon any attempt to sell, pledge, assign,
hypothecate, transfer or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
Performance Shares awarded under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, your
subsequent sale of the Shares will be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Performance Shares as the Committee may establish from
time to time for reasons of administrative convenience.

 

-5-



--------------------------------------------------------------------------------

17. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

18. Administrator Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Shares have vested). All actions
taken and all interpretations and determinations made by the Committee in good
faith will be final and binding upon the Employee, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code prior to the
actual payment of Shares pursuant to this award of Performance Shares.

22. Amendment, Suspension or Termination of the Plan. By accepting this Award,
the Employee expressly warrants that he or she has received a right to purchase
stock under the Plan, and has received, read and understood a description of the
Plan. The Employee understands that the Plan is discretionary in nature and may
be modified, suspended or terminated by the Company at any time.

 

-6-



--------------------------------------------------------------------------------

23. Notice of Governing Law. This grant of Performance Shares shall be governed
by, and construed in accordance with, the laws of the State of California
without regard to principles of conflict of laws.

 

PIXAR       EMPLOYEE

 

     

 

Simon T. Bax       Ed Catmull Executive Vice President and Chief       Financial
Officer       Date:                     , 2006       Date:                     ,
2006

 

-7-